           Case 2:16-cr-00032-JCM-EJY Document 236 Filed 02/14/20 Page 1 of 4



 1   THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
 2   Oronoz & Ericsson, LLC
 3   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 4   Telephone: (702) 878-2889
     Facsimile: (702) 522-1542
 5   tom@oronozlawyers.com
 6   Attorney for Kimberly Ann Milko

 7                                UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                        )
10                                                    )
                     Plaintiff,                       )
11                                                    ) CASE NO: 2:16-cr-0032-JCM-EJY
                     vs.                              )
12                                                    )
                                                      )
13   KIMBERLY ANN MILKO,                              ) STIPULATION TO RESCHEDULE
                                                      ) PRETRIAL DIVERSION HEARING
14                  Defendant.                        )
                                                      ) (Second Request)
15                                                    )
                                                      )
16                                                    )
                                                      )
17                                                    )

18          IT IS HEREBY STIPULATED AND AGREED, by and between ROBERT A. KNIEF,
19   ESQ., Assistant United States Attorney, counsel for the UNITED STATES OF AMERICA;
20   THOMAS A. ERICSSON, ESQ., counsel for defendant, KIMBERLY ANN MILKO, that the
21   pretrial diversion hearing currently scheduled for February 20, 2020, at the hour of 10:00 a.m.,
22   be vacated and rescheduled to February 18, 2020, at 10:30 a.m.
23   This stipulation is entered into for the following reasons:
24          1.      Counsel for Defendant Milko has a conflict in his schedule that necessitates
                    rescheduling the hearing.
25
26          2.      Defendant Kimberly Milko is currently out of custody, and she agrees with
                    rescheduling the hearing.
27
28


                                                      1
          Case 2:16-cr-00032-JCM-EJY Document 236 Filed 02/14/20 Page 2 of 4



 1         3.     Counsel for Kimberly Milko has spoken to Assistant United States Attorney
                  Robert A. Knief, and he agrees with rescheduling the hearing.
 2
 3         4.     The change in time requested herein is not sought for purposes of delay.

 4         5.     Additionally, denial of this request to reschedule the hearing could result in a
                  miscarriage of justice.
 5
 6   DATED: February 14, 2020.
 7   /s/ Thomas A. Ericsson                            /s/ Robert A. Knief           n
 8   THOMAS A. ERICSSON, ESQ.                          ROBERT A. KNIEF, ESQ.
     Counsel for Kimberly Ann Milko                    Assistant United States Attorney
 9                                                     Counsel for USA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
           Case 2:16-cr-00032-JCM-EJY Document 236 Filed 02/14/20 Page 3 of 4



 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                       )
 4                                                   )
                     Plaintiff,                      )
 5                                                   ) CASE NO: 2:16-cr-0032-JCM-EJY
                     vs.                             )
 6                                                   )
                                                     )
 7   KIMBERLY ANN MILKO,                             ) FINDINGS OF FACT, CONCLUSIONS
                                                     ) OF LAW, AND ORDER
 8                  Defendant.                       )
                                                     ) (Second Request)
 9                                                   )
                                                     )
10                                                   )

11                                       FINDINGS OF FACT
12          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds that:
14
            1.      Counsel for Defendant Milko has a conflict in his schedule that necessitates
15                  rescheduling the hearing.
16
            2.      Defendant Kimberly Milko is currently out of custody, and she agrees with
17                  rescheduling the hearing.
18          3.      Counsel for Kimberly Milko has spoken to Assistant United States Attorney
19                  Robert A. Knief, and he agrees with rescheduling the hearing.

20          4.      The change in time requested herein is not sought for purposes of delay.
21
            5.      Additionally, denial of this request to reschedule the hearing could result in a
22                  miscarriage of justice.

23
                                       CONCLUSION OF LAW
24
25          The ends of justice served by granting said stipulation outweigh the best interests of the

26   public, since the failure to grant said stipulation would be likely to result in a miscarriage of
27
     justice, would deny the defendant sufficient time and the opportunity within which to be able
28


                                                     3
           Case 2:16-cr-00032-JCM-EJY Document 236 Filed 02/14/20 Page 4 of 4



 1   to effectively and thoroughly prepare for the pretrial diversion hearing, taking into account the
 2   exercise of due diligence.
 3
                                                ORDER
 4
            IT IS ORDERED that the pretrial diversion hearing currently scheduled for February 20,
 5
 6   2020, at the hour of 10:00 a.m. be vacated and rescheduled to February 18, 2020, at the hour of

 7   10:30 a.m.
 8                February 14,this
                                2020.
            DATED AND DONE         _____ day of ____________, 20___.
 9
10
                                                  _________________________________________
11
                                                     UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     4
